DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 	Currently, claims 1, 5, 11, 12 and 21-30 are pending with claims 2-4, 6-10, and 13-20 cancelled, and claims 1, 5, 29 and 30. The following is a complete response to the May 17, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Pat. No. 7,083,601 B1) further in view of Willyard et al. (US Pat. Pub. 2012/0232544 A1).
Regarding claim 29, Cosmescu discloses a medical system comprising a medical device having a surgical electrode and an irrigation line (handpiece 50 with electrode 130 and port 70), a regular irrigation assembly configured to be in fluid communication with the irrigation line of the medical device, where the regular irrigation assembly comprises a first device configured to control irrigation flow with the irrigation line (regular flow assembly formed by 1/3/19), a low flow irrigation assembly configured to be in fluid communication with the irrigation line of the 2/4/20), a logical controller (controller 10), wherein the first device includes a first valve block configured to turn on or off the regular irrigation assembly (3), and wherein the second device comprises a second valve block configured to turn on or off the low flow irrigation assembly, wherein the logical controller is configured to automatically control an alternating irrigation flow rate of a first and a second selected irrigation flow through the irrigation line of the medical device (10 is configured to control the pump 7 as in col. 5; 25-28 to control the speed of the pump, the speed control being configured to provide for a first selected flow with a rate and a second selected flow with a rate; col. 5; 61 – col. 6; 11 further provides for the alternating between the flow from the first assembly to the second assembly via the automated control of the valves 3 and 4), and where the regular irrigation assembly is configured to provide the first selected irrigation flow rate when the second valve block of the low flow irrigation assembly is off (1/3/19 is configured to provide a fluid at a first selected irrigation flow through its tubing when 2/4/20 are off), and the low flow irrigation assembly is configured to provide the second selected irrigation flow rate when the first valve block of the regular irrigation assembly is off ( 2/4/20 is configured to provide a fluid at a first selected irrigation flow through its tubing when 1/3/19 are off). 
Cosmescu, while providing for pre-warming the fluid in each of the containers 1 and 2 (see col. 5; 61 – col. 6; 11), Cosmescu fails to provide for a temperature sensor provided on the medical device and operable to sense temperature at the treatment site, and wherein the logical controller is configured to control an irrigation flow rate of a first and a second selection irrigation flow through the irrigation line of the medical device in response to an input of the temperature sensor.
82) for controlling an irrigation flow rate through an irrigation line in response to an input from the temperature sensor (see [0034] providing for “a thermal-feedback-controlled rate of fluid flow; see also [0041] providing for “control the flow-control device 50 based on determination of a desired fluid-flow rate using temperature data received from one or more temperature sensors”).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature sensor located on the medical device and coupled to the controller of Cosmescu in view of the teaching of Willyard to provide for the control of the irrigation flow rate at the first and the second selected irrigation flow in response to input from the temperature sensor. Willyard establishes the usage of temperature data to provide for control over flow rate within an irrigation system, with such ensuring that a desired fluid flow for a given temperature level is provided. In the instant case, the feedback from a temperature sensor would ensure that the fluid in one or both of the reservoirs is pre-heated and that the fluid providing the selected first and/or second irrigation flow through the device is achieving a desired temperature at the distal end of the device. 
Allowable Subject Matter
Claims 1, 5, 11, 12, 21-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Cosmescu (US 7,083,601 B1), Willyard (US 2012/0232544), Nardella (US 5,342,357) and Edwards (US 5,728,094) were cited by the Examiner as the closest art of record to the above noted claims. However, upon the entry of the amendments to independent claims 1 and 30, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth therein including the inclusion of both a regular flow sensor of the regular irrigation assembly and a low flow sensor of the low flow irrigation assembly. Previously, now-cancelled claims 4 and 6 recited the low flow sensor and regular flow sensor, respectively. Each of claims 4 and 6 were dependent on claim 1, and did not claim dependency from one another. As such, the Examiner’s prior rejection of each of claims 4 and 6 relied upon the same structure, sensor 5 in communication with the controller 10, as the claimed low/regular flow sensor. 
Each of claims 1 and 30 require both the regular flow sensor and the low flow sensor to be a feature of the system at the same time. The sensor 5 of Cosmescu is only a single sensor and, therefore, cannot be applied as both of the claimed flow sensors at the same time. Further, the Examiner has failed to find any reference(s) that would render obvious the provision of a second flow sensor to the system of Cosmescu. As such, the Examiner is of the position that each of claims 1 and 30 are defined over the prior cited art for at least the reasoning above and, similarly, claims 1, 5, 11, 12, 21-28 and 30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments on page 11 of the Remarks filed May 17, 2021 with respect to the prior rejection of claim 29 under 35 U.S.C. 103 as unpatentable over the combination of Cosmescu in view of Willyard have been fully considered but they are not persuasive.
Applicant argues on page 11 of the Remarks that “the combination of Cosmescu and Willyard does not disclose, teach, or suggest a logical controller configured to automatically control an irrigation flow rate in an alternating manner by opening a first valve block and closing a second valve block to provide a first selected irrigation flow rate and automatically closing a first valve block and opening the second valve block to alternatively provide a second selected irrigation flow rate.” This is not persuasive.
The Examiner has updated the rejection of claim 29 to reflect the amendments made therein. Specifically, the Examiner is of the position that Cosmescu does indeed provide for the claimed valve blocks in teaching a first valve block configured to turn on or off the regular irrigation assembly (3), a second valve block configured to turn on or off the low flow irrigation assembly. Further, Cosmesu teaches the claimed functionality of the controller given that the logical controller of Cosmescu is configured to automatically control an alternating irrigation flow rate of a first and a second selected irrigation flow through the irrigation line of the medical device given that the controller 10 is configured to control the pump 7 as in col. 5; 25-28 to control the speed of the pump, the speed control being configured to provide for a first selected flow with a rate and a second selected flow with a rate, and further in view of the teaching in col. 5; 61 – col. 6; 11 providing for the alternating between the flow from the first assembly to the second assembly via the automated control of the valves 3 and 4. This cited portion of Cosmescu displays that the controller is indeed configured to automatically control a selected flow rate 3 and 4 automatically based on feedback in an alternating manner such that when valve 3 is open, valve 4 is closed, and when valve 4 is open, valve 3 is closed.
As such, the Examiner is of the position that the rejection of claim 29 under 35 U.S.C. 103 as unpatentable over the of combination of Cosmescu and Willyard is tenable against the amended version of independent claim 29 for at least the reasoning above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794